Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                        Case No.

  COASTAL BREWING COMPANY LLC,

         Plaintiff,

  v.

  DUE SOUTH BREWING CO. INC.,

        Defendant.
  _______________________________________/

                       COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff, COASTAL BREWING COMPANY LLC (“Plaintiff” or “Coastal Brewing”), by

  and through undersigned counsel, hereby brings this Complaint for Declaratory Judgment against

  Defendant, DUE SOUTH BREWING CO. INC. (“Defendant”) and alleges as follows:

                                    NATURE OF THE ACTION

         1.       This is an action for a declaratory judgment arising from Defendant’s cease-and-

  desist letter of June 2, 2021 and other allegations of infringement that it has made against Coastal

  Brewing, including allegations that Coastal Brewing has engaged in acts of trademark

  infringement.

         2.       Plaintiff seeks declarations that: (1) Defendant lacks any protectable trademark

  rights under federal law due to trademark invalidity; (2) Defendant lacks any protectable trademark

  rights under Florida law due to trademark invalidity; (3) Defendant lacks any protectable

  trademark rights under federal law due to abandonment for failure to police or for naked licensing;

  (4) Defendant lacks any protectable trademark rights under Florida law due to abandonment for

  failure to police or for naked licensing; (5) Plaintiff’s use of CAT 5 KEY LIME LAGER or

  variations or components thereof does not amount to trademark infringement or unfair competition
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 19




  under federal law, and does not otherwise violate any provisions of 15 U.S.C. § 1125 of the

  Lanham Act; and (6) Plaintiff’s use of CAT 5 KEY LIME LAGER or variations or components

  thereof does not amount to trademark infringement or unfair competition under Florida law.

                                           THE PARTIES

         3.      Plaintiff is a limited liability company organized under the laws of Delaware with

  a principal place of business at 1284 McD Drive, Dover, Delaware 19901.

         4.      Upon information and belief, Defendant is a corporation organized under the laws

  of Florida, with a principal place of business in this district at 2900 High Ridge Road #3, Boynton

  Beach, Florida 33426.

                                  JURISDICTION AND VENUE

         5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

  2201 and 2202 to declare the rights of any party seeking a declaration, and subject matter

  jurisdiction under Section 39 of the Lanham Act, 15 U.S.C. § 1121, because this action arises from

  Defendant’s claim that Coastal Brewing’s use of CAT 5 KEY LIME LAGER or variations or

  components thereof infringe Defendant’s purported common law trademark rights. The Court also

  has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338.

         6.      The Court has personal jurisdiction over Defendant because it resides in the

  Southern District of Florida, and specifically in Palm Beach County.

         7.      The Court has general personal jurisdiction over Defendant because Defendant is

  incorporated in the State of Florida. The Court also has personal jurisdiction over Defendant under

  Fla. Stat. § 48.193(1)(a) because Defendant resides in this State and/or is operating, conducting,

  engaging in, or carrying on a business or business venture in this state. The Court has personal

  jurisdiction over Defendant also under Fla. Stat. § 48.193(2) because Defendant has engaged in



                                                  2
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 19




  substantial and not isolated activity within the State.

          8.          Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1), 1391(c), and

  1391(d) because Defendant resides in this District and/or is operating, conducting, engaging in, or

  carrying on a business or business venture in this District. Venue is proper also under 28 U.S.C. §

  1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

  in this District.

                                       FACTUAL BACKGROUND

  Plaintiff Coastal Brewing

          9.          Coastal Brewing operates a craft brewery in Dover, Delaware that brews lagers,

  ales, pale ales, stouts, sours, and other craft beers for sale and distribution in interstate commerce.

          10.         Coastal Brewing uses CAT 5 KEY LIME LAGER on and in connection with a

  year-round lager with a 4.2% alcohol by volume (“ABV”), made with Glacier and Perle hops, and

  characterized as light-bodied and refreshing with a subtle key lime flavor. Below is an accurate

  depiction of the Plaintiff’s CAT 5 KEY LIME LAGER product, which displays a “Coastal

  Brewing Company” house mark above CAT 5 KEY LIME LAGER.




                                                     3
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 19




         11.     Coastal Brewing expanded its use of CAT 5 KEY LIME LAGER into Florida,

  which has included marketing and sales of the products in this district, in Key West, Florida.

  Defendant Due South Brewing

         12.     Upon information and belief, Defendant operates a craft brewery in Boynton Beach,

  Florida, that brews approximately ten beers.

         13.     One of Defendant’s beers at issue, CATEGORY 5 INDIA PALE ALE, is an India

  Pale Ale (“IPA”) with an 8.5% ABV, made with Citra, Cascade, Columbus, Centennial, and

  Chinook hops, and characterized by Defendant as “an Imperial IPA that is big on hops, big on

  malts, and big on flavor. Clocking in at 8.5% ABV and 96 IBU’s, this beer is a force to be reckoned

  with. Use of caution is advised.”

         14.     Additionally, Defendant offers a beer labelled CATEGORY 3 INDIA PALE ALE,

  which is an IPA with a 6.1% ABV, made with Cascade, Columbus, Centennial, and Chinook hops.

         15.     Upon information and belief, below are depictions of Defendant’s CATEGORY 5

  INDIA PALE ALE and CATEGORY 3 INDIA PALE ALE products, which display a “Due South

  Brewing Co.” house mark above CATEGORY 5 INDIA PALE ALE and CATEGORY 3 INDIA

  PALE ALE.

                             [remainder of page intentionally left blank]




                                                  4
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 19




         16.    Upon information and belief, Defendant does not own a state or federal trademark

  registration for CATEGORY 3 INDIA PALE ALE or CATEGORY 5 INDIA PALE ALE.

         17.    Upon information and belief, Defendant engages in minimal promotion of

  CATEGORY 3 INDIA PALE ALE or CATEGORY 5 INDIA PALE ALE.

         18.    Upon information and belief, Defendant’s CATEGORY 3 INDIA PALE ALE and

  CATEGORY 5 INDIA PALE ALE have received de minimis media coverage.

         19.    Upon information and belief, Defendant’s sales of CATEGORY 5 INDIA PALE

  ALE are low compared to its other offered beers.

         20.    Upon information and belief, Defendant does not sell any product that is labelled

  “CAT 5.”

  Third-Party Use

         21.    Upon information and belief, term(s) comprising the word “category” with a

                                                 5
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 6 of 19




  number, including CATEGORY 5, are commonly used in the alcoholic beverage industry to

  categorize products in generic or merely descriptive contexts, and such terms, including

  CATEGORY 5, have been widely and extensively used by third parties across the entire spectrum

  of alcoholic beverages, including beer, malt liquor, and wine.

         22.     Upon information and belief, third parties offer and sell competing or related

  products that use “CATEGORY 5,” or variations thereof, including the use of the term “category”

  along with a number, without any restrictions, enforcement efforts, or quality control by the

  Defendant.

                      THE CONTROVERSY BETWEEN THE PARTIES

         23.     In or about May, 2021, Defendant’s principal called Coastal Brewing and claimed

  that Plaintiff’s use of CAT 5 KEY LIME LAGER infringed Defendant’s alleged Florida common

  law rights in CATEGORY 5 INDIA PALE ALE. Defendant’s principal called two additional

  times, asserting essentially the same allegations and requesting that Coastal Brewing modify its

  use of CAT 5 KEY LIME LAGER.

         24.     On June 2, 2021, in response to contact from Plaintiff’s counsel, the Defendant’s

  counsel sent a letter demanding that Plaintiff cease and desist all use of CAT 5 KEY LIME LAGER

  by June 18, 2021. The letter threatened litigation should Plaintiff not comply, and claimed that

  Plaintiff’s use of CAT 5 KEY LIME LAGER or CAT 5 was likely to cause confusion and

  amounted to trademark infringement.

         25.     Plaintiff denies that its use of CAT 5 KEY LIME LAGER or CAT 5 (with or

  without design elements, or variations or components thereof) infringes, unfairly competes with,

  or dilutes Defendant’s alleged rights in CATEGORY 5 INDIA PALE ALE, or any other variations

  that are used by the Defendant (such as the use of “category” along with a number).



                                                  6
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 7 of 19




         26.     Plaintiff denies that it has engaged in any wrongful conduct.

         27.     The beer industry uses “category” followed by a numeral as a standard reference to

  gravity to indicate the amount of solids before fermentation. Beer judging competitions often

  arrange beers according to standardized category numbering. Similarly, it is common for breweries

  to tier beers by category number to indicate gravity and/or alcohol by volume (“ABV”), or to use

  categorizing systems in generic contexts.

         28.     Defendant’s allegations of trademark infringement and unfair competition

  adversely affect Coastal Brewing and will continue to adversely affect it because it will be in doubt

  as to its rights to continue using CAT 5 KEY LIME LAGER or variations or components thereof

  on and in connection with its products in Florida and elsewhere, until this Court makes a

  determination as to Coastal Brewing’s rights, and as to the alleged rights that have been asserted

  by the Defendant in its communications with Plaintiff or otherwise.

         29.     Defendant’s allegations of trademark infringement and threat of imminent legal

  action unless Plaintiff complies with Defendant’s demands have created a real, reasonable and

  immediate apprehension on the part of Plaintiff that Defendant will file a lawsuit asserting claims

  against Plaintiff for trademark infringement and unfair competition.

         30.     Defendant’s allegations of trademark infringement and unfair competition create

  an actual and justiciable controversy regarding Plaintiff’s right to use CAT 5 KEY LIME LAGER

  or variations or components thereof (such as CAT 5). In order to resolve the issues raised by

  Defendant and to afford relief from the uncertainty and controversy that Defendant’s allegations

  have created, Plaintiff is entitled to a declaratory judgment under 28 U.S.C. §§ 2201 et. seq.

         31.     Declaratory relief here would clarify and settle the legal issues in dispute and would

  afford relief from the uncertainty, insecurity and controversy giving rise to this action.



                                                    7
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 8 of 19




                                  COUNT I
                         DECLARATORY JUDGMENT OF
             NON-VIOLATION OF 15 U.S.C. § 1125, DUE TO DEFENDANT’S
           LACK OF PROTECTABLE COMMON LAW TRADEMARK RIGHTS –
             FAILURE TO FUNCTION AS A MARK OR INVALID BECAUSE
                          GENERIC OR DESCRIPTIVE

          32.     Plaintiff hereby re-alleges the allegations set forth in Paragraphs 1 through 31 above

  as if fully set forth herein.

          33.     As its first ground for relief, Plaintiff seeks a declaration of non-violation of Section

  43 of the Lanham Act, 15 U.S.C. § 1125, because Defendant’s CATEGORY 5 INDIA PALE ALE

  fails to function as a mark, or is generic or merely descriptive with respect to the beer products in

  connection with which it is used.

          34.     Because CATEGORY 5 INDIA PALE ALE is not a registered mark at the U.S.

  Patent & Trademark Office (“USPTO”) or in the State of Florida, it is not entitled to any

  presumption of validity.

          35.     Defendant did not and cannot establish protectable rights in CATEGORY 5 INDIA

  PALE ALE at any time prior to Coastal Brewing’s first use of CAT 5 KEY LIME LAGER or

  variations thereof because CATEGORY 5 INDIA PALE ALE fails to function as a mark, is

  generic, or merely describes the quality and characteristics of the beer products in connection with

  which it is used.

          36.     Defendant’s CATEGORY 5 INDIA PALE ALE is, in fact, an India Pale Ale. The

  term “Category 5” refers, inter alia, to the relatively higher ABV content of Defendant’s

  CATEGORY 5 INDIA PALE ALE (8.5%) compared to Defendant’s CATEGORY 3 INDIA

  PALE ALE (6.1%). Therefore, Defendant’s CATEGORY 5 INDIA PALE ALE is generic or

  merely describes the nature of the beer as compared to other beers that it sells.

          37.     Defendant’s alleged CATEGORY 5 INDIA PALE ALE mark lacks any secondary


                                                     8
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 9 of 19




  meaning, and/or has not acquired distinctiveness or secondary meaning at any time prior to Coastal

  Brewing’s first use of CAT 5 KEY LIME LAGER or variations thereof.

           38.    Upon information and belief, CATEGORY 5 INDIA PALE ALE has received de

  minimis media coverage, and Defendant has done little to promote it.

           39.    Upon information and belief, Defendant sells relatively little CATEGORY 5

  INDIA PALE ALE compared to its other beers.

           40.    Defendant’s CATEGORY 5 INDIA PALE ALE is invalid, unenforceable, cannot

  obtain secondary meaning, is weak, and/or is otherwise entitled to extremely narrow protection,

  given the extensive amount of third-party use of similar terms (including the use of “category”

  along with a number) in the alcoholic beverage industry for identical, similar, related, or

  complementary goods and services.

           41.    Therefore, Defendant’s CATEGORY 5 INDIA PALE ALE is unprotectable under

  federal law because it is invalid, unenforceable, and/or unprotectable, and was invalid,

  unenforceable, and/or unprotectable at the time Coastal Brewing first used CAT 5 KEY LIME

  LAGER and variations thereof in commerce.

           42.    Accordingly, Coastal Brewing’s use of CAT 5 KEY LIME LAGER does not violate

  any provision of 15 U.S.C. § 1125.

           WHEREFORE, Plaintiff requests that it be granted the relief sought in its Prayer for Relief

  below.

                                  COUNT II
                          DECLARATORY JUDGMENT OF
              NON-VIOLATION OF FLORIDA LAW DUE TO DEFENDANT’S
            LACK OF PROTECTABLE COMMON LAW TRADEMARK RIGHTS –
              FAILURE TO FUNCTION AS A MARK OR INVALID BECAUSE
                           GENERIC OR DESCRIPTIVE

           43.    Plaintiff hereby re-alleges the allegations set forth in Paragraphs 1 through 31 above


                                                    9
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 10 of 19




  as if fully set forth herein.

          44.     Plaintiff seeks a declaration of non-violation of Florida law because Defendant’s

  CATEGORY 5 INDIA PALE ALE fails to function as a mark, or is generic or merely descriptive

  with respect to the beer products in connection with which it is used.

          45.     Because CATEGORY 5 INDIA PALE ALE is not a registered mark at the USPTO

  or in the State of Florida, it is not entitled to any presumption of validity.

          46.     Defendant did not and cannot establish protectable rights in CATEGORY 5 INDIA

  PALE ALE at any time prior to Coastal Brewing’s first use of CAT 5 KEY LIME LAGER or

  variations thereof because CATEGORY 5 INDIA PALE ALE fails to function as a mark, is

  generic, or merely describes the quality and characteristics of the beer products in connection with

  which it is used.

          47.     The Defendant’s CATEGORY 5 INDIA PALE ALE is, in fact, an India Pale Ale.

  The term “Category 5” refers, inter alia, to the relatively higher ABV content of Defendant’s

  CATEGORY 5 INDIA PALE ALE (8.5%) compared to Defendant’s CATEGORY 3 INDIA

  PALE ALE (6.1%). Therefore, Defendant’s CATEGORY 5 INDIA PALE ALE is generic or

  merely describes the nature of the beer as compared to other beers that it sells.

          48.     Defendant’s alleged CATEGORY 5 INDIA PALE ALE mark lacks any secondary

  meaning, and/or has not acquired distinctiveness or secondary meaning at any time prior to Coastal

  Brewing’s first use of CAT 5 KEY LIME LAGER or variations thereof.

          49.     Upon information and belief, CATEGORY 5 INDIA PALE ALE has received de

  minimis media coverage, and Defendant has done little to promote it.

          50.     Upon information and belief, Defendant sells relatively little CATEGORY 5

  INDIA PALE ALE compared to its other beers.



                                                    10
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 11 of 19




           51.    Defendant’s CATEGORY 5 INDIA PALE ALE is invalid, unenforceable, cannot

  obtain secondary meaning, is weak, and/or is otherwise entitled to extremely narrow protection,

  given the extensive amount of third-party use of similar terms (including the use of “category”

  along with a number) in the alcoholic beverage industry for identical, similar, related, or

  complementary goods and services.

           52.    Therefore, Defendant’s CATEGORY 5 INDIA PALE ALE is unprotectable under

  Florida law because it is invalid, unenforceable, and/or unprotectable, and was invalid,

  unenforceable, and/or unprotectable at the time Coastal Brewing first used CAT 5 KEY LIME

  LAGER or variations thereof.

           53.    Accordingly, Coastal Brewing’s use of CAT 5 KEY LIME LAGER does not violate

  any Florida statutory or common law.

           WHEREFORE, Plaintiff requests that it be granted the relief sought in its Prayer for Relief

  below.

                                  COUNT III
                         DECLARATORY JUDGMENT OF
              NON-VIOLATION OF 15 U.S.C. § 1125 DUE TO DEFENDANT’S
            LACK OF PROTECTABLE COMMON LAW TRADEMARK RIGHTS –
           ABANDONMENT FROM FAILURE TO POLICE OR NAKED LICENSING

           54.    Plaintiff hereby re-alleges the allegations set forth in Paragraphs 1 through 31 above

  as if fully set forth herein.

           55.    Coastal Brewing seeks a declaration of non-violation of Section 43 of the Lanham

  Act, 15 U.S.C. § 1125, because Defendant abandoned any rights to CATEGORY 5 INDIA PALE

  ALE due to abandonment from failure to police or naked licensing.

           56.    Upon information and belief, assuming for purposes of this Count only and without

  waiver of any of Plaintiff’s claims or defenses, that Defendant had common law rights in



                                                   11
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 12 of 19




  CATEGORY 5 INDIA PALE ALE, Defendant abandoned any such rights because of its failure to

  police, its failure to enforce such rights against rampant use by third parties, or the failure to

  exercise quality control over such use.

           57.    The extensive amount of third-party use of “Category 5” or similar terms (including

  the use of “category” along with a number) in the alcohol beverage industry makes it clear that

  Defendant has not enforced its purported common law rights against such third-party use, or that

  is has failed to exercise sufficient quality control over such use.

           58.    Upon information and belief, Defendant has permitted another beer producer to use

  “CATEGORY 5” without exercising sufficient quality control over such use.

           59.    Accordingly, Coastal Brewing’s use of CAT 5 KEY LIME LAGER or variations

  thereof does not violate any provision of 15 U.S.C. § 1125.

           WHEREFORE, Plaintiff requests that it be granted the relief sought in its Prayer for Relief

  below.

                                  COUNT IV
                         DECLARATORY JUDGMENT OF
              NON-VIOLATION OF FLORIDA LAW DUE TO DEFENDANT’S
            LACK OF PROTECTABLE COMMON LAW TRADEMARK RIGHTS –
           ABANDONMENT FROM FAILURE TO POLICE OR NAKED LICENSING

           60.    Plaintiff hereby re-alleges the allegations set forth in Paragraphs 1 through 31 above

  as if fully set forth herein.

           61.    Coastal Brewing seeks a declaration of non-violation of Florida law, because

  Defendant abandoned any rights to CATEGORY 5 INDIA PALE ALE due to abandonment or

  naked licensing.

           62.    Upon information and belief, assuming for purposes of this Count only and without

  waiver of any of Plaintiff’s claims or defenses, that Defendant had common law rights in



                                                    12
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 13 of 19




  CATEGORY 5 INDIA PALE ALE, Defendant abandoned any such rights because of its failure to

  police, failure to enforce such rights against rampant use by third parties, or the failure to exercise

  quality control over such use.

           63.    The extensive amount of third-party use of “Category 5” or similar terms (including

  the use of “category” along with a number) in the alcohol beverage industry makes it clear that

  Defendant has not enforced its purported common law rights against such third-party use, or that

  is has failed to exercise sufficient quality control over such use.

           64.    Upon information and belief, Defendant has permitted another beer producer to use

  “CATEGORY 5” without exercising sufficient quality control over such use.

           65.    Accordingly, Coastal Brewing’s use of CAT 5 KEY LIME LAGER or variations

  thereof does not violate any Florida statutory or common law.

           WHEREFORE, Plaintiff requests that it be granted the relief sought in its Prayer for Relief

  below.

                                      COUNT V
                              DECLARATORY JUDGMENT OF
                         NON-INFRINGEMENT UNDER FEDERAL LAW

           66.    Plaintiff hereby re-alleges the allegations set forth in Paragraphs 1 through 31 above

  as if fully set forth herein.

           67.    Coastal Brewing seeks a declaration of non-infringement under federal law,

  including under 15 U.S.C. § 1125 and its provisions, because it has not committed acts of

  trademark infringement or unfair competition.

           68.    Upon information and belief, assuming for purposes of this Count only and without

  waiver of any of Plaintiff’s defenses, that Defendant has common law rights in CATEGORY 5

  INDIA PALE ALE, then there is no likelihood of confusion, mistake, or deception between



                                                    13
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 14 of 19




  Defendant’s CATEGORY 5 INDIA PALE ALE and Coastal Brewing’s CAT 5 KEY LIME

  LAGER or variations thereof. Likewise, there have been no false designations of origin, false

  descriptions, or dilution.

         69.     Defendant’s common law rights, to the extent that they exist, are extremely weak

  because CATEGORY 5 INDIA PALE ALE coexists with third party use of similar terms in

  commerce or in Florida (including the use of “category” along with a number).

         70.     Because of the coexistence with third parties that use similar terms, CATEGORY

  5 INDIA PALE ALE is entitled to narrow, limited protection at best.

         71.     To the extent Defendant’s common law rights exist, there is no likelihood of

  confusion, mistake, or deception between Defendant’s CATEGORY 5 INDIA PALE ALE and

  Coastal Brewing’s CAT 5 KEY LIME LAGER or variations thereof.

         72.     Likewise, Plaintiff’s use of CAT 5 KEY LIME LAGER or variations thereof does

  not give rise to any other claims under the statute, including for unfair competition, false

  designations of origin, false descriptions, dilution.

         73.     Below are side-by-side depictions of Coastal Brewing’s CAT 5 KEY LIME

  LAGER, and, upon information and belief, Defendant’s CATEGORY 5 INDIA PALE ALE.




                                                    14
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 15 of 19




           74.    In both of the above labels, a house mark is displayed (“Coastal Brewing Company”

  and “Due South Brewing Co.”), which distinguishes the source of the products.

           75.    The overall commercial impression with respect to the sound, appearance, and

  connotation of CAT 5 KEY LIME LAGER as compared to CATEGORY 5 INDIA PALE ALE

  (with or without the house marks and overall label designs) is such that the average consumer

  would easily distinguish the two, and would not confuse the origin of one product for the origin of

  the other.

           76.    Flavored, light lager having 4.2% ABV is a sufficiently unrelated product in the

  market for craft beer as compared to an India pale ale having 8.5% ABV. Such beers are often sold

  in separate sections of commercial outlets and to sophisticated consumers in the craft beer market.

           77.    Accordingly, Coastal Brewing’s use of CAT 5 KEY LIME LAGER or variations

  thereof does not constitute trademark infringement or unfair competition under federal law, and

  does not violate any provisions of 15 U.S.C. § 1125.

           WHEREFORE, Plaintiff requests that it be granted the relief sought in its Prayer for Relief

  below.

                                      COUNT VI
                              DECLARATORY JUDGMENT OF
                         NON-INFRINGEMENT UNDER FLORIDA LAW

           78.    Plaintiff hereby re-alleges the allegations set forth in Paragraphs 1 through 31 above

  as if fully set forth herein.

           79.    Coastal Brewing seeks a declaration of noninfringement under Florida law because

  it has not committed acts of trademark infringement or unfair competition.

           80.    Upon information and belief, assuming for purposes of this Count only and without

  waiver of any of Plaintiff’s defenses, that Defendant has common law rights in CATEGORY 5



                                                   15
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 16 of 19




  INDIA PALE ALE, then there is no likelihood of confusion, mistake, or deception between

  Defendant’s CATEGORY 5 INDIA PALE ALE and Coastal Brewing’s CAT 5 KEY LIME

  LAGER or variations thereof. Likewise, there have been no false designations of origin, false

  descriptions, or dilution.

          81.    Defendant’s common law rights, to the extent that they exist, are extremely weak

  because CATEGORY 5 INDIA PALE ALE coexists with third party use of similar terms in

  commerce or in Florida (including the use of “category” along with a number).

          82.    Because of the coexistence with third parties that use similar terms, CATEGORY

  5 INDIA PALE ALE is entitled to narrow, limited protection at best.

          83.    To the extent Defendant’s common law rights exist, there is no likelihood of

  confusion, mistake, or deception between Defendant’s CATEGORY 5 INDIA PALE ALE and

  Coastal Brewing’s CAT 5 KEY LIME LAGER or variations thereof.

          84.    Likewise, Plaintiff’s use of CAT 5 KEY LIME LAGER or variations thereof does

  not give rise to claims for unfair competition, false designations of origin, false descriptions, or

  dilution.

          85.    Below are side-by-side depictions of Coastal Brewing’s CAT 5 KEY LIME

  LAGER, and, upon information and belief, Defendant’s CATEGORY 5 INDIA PALE ALE:




                                                  16
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 17 of 19




           86.      In both of the above labels, a house mark is displayed (“Coastal Brewing Company”

  and “Due South Brewing Co.”), which distinguishes the source of the products.

           87.      The overall commercial impression with respect to the sound, appearance, and

  connotation of CAT 5 KEY LIME LAGER as compared to CATEGORY 5 INDIA PALE ALE

  (with or without the house marks and overall label designs) is such that the average consumer

  would easily distinguish the two, and would not confuse the origin of one product for the origin of

  the other.

           88.      Flavored, light lager having 4.2% ABV is a sufficiently unrelated product in the

  market for craft beer as compared to an India pale ale having 8.5% ABV. Such beers are often sold

  in separate sections of commercial outlets and to sophisticated consumers in the craft beer market.

           89.      Accordingly, Coastal Brewing’s use of CAT 5 KEY LIME LAGER or variations

  thereof does not constitute trademark infringement and does not violate any provisions of Florida

  law.

           WHEREFORE, Plaintiff requests that it be granted the relief sought in its Prayer for Relief

  below.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Coastal Brewing requests that this Court enter judgment against

  Defendant and in favor of Coastal Brewing on its claims as follows:

         i.      That this Court adjudge and declare that Plaintiff Coastal Brewing’s use of CAT 5 KEY

                 LIME LAGER or variations or components thereof does not violate federal law,

                 including 15 U.S.C. § 1125 of the Lanham Act, because Defendant’s CATEGORY 5

                 INDIA PALE ALE fails to function as a mark, is generic, is merely descriptive, and/or

                 because it did not acquire secondary meaning prior to Coastal Brewing’s use of CAT



                                                    17
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 18 of 19




             5 KEY LIME LAGER or variations or components thereof;

       ii.   That this Court adjudge and declare that Plaintiff Coastal Brewing’s use of CAT 5 KEY

             LIME LAGER or variations or components thereof does not violate Florida law,

             because Defendant’s CATEGORY 5 INDIA PALE ALE fails to function as a mark, is

             generic, is merely descriptive, and/or because it did not acquire secondary meaning

             prior to Coastal Brewing’s use of CAT 5 KEY LIME LAGER or variations or

             components thereof;

      iii.   That this Court adjudge and declare that Plaintiff Coastal Brewing’s use of CAT 5 KEY

             LIME LAGER or variations or components thereof does not violate federal law,

             including 15 U.S.C. § 1125 of the Lanham Act, because Defendant abandoned any

             alleged protectable rights by failing to police such rights against rampant third-party

             use, or by engaging in naked licensing by failing to exercise quality control over such

             use;

      iv.    That this Court adjudge and declare that Plaintiff Coastal Brewing’s use of CAT 5 KEY

             LIME LAGER or variations or components thereof does not violate Florida law,

             because Defendant abandoned any alleged protectable rights by failing to police such

             rights against rampant third-party use, or by engaging in naked licensing by failing to

             exercise quality control over such use;

       v.    That this Court adjudge and declare that Plaintiff Coastal Brewing’s use of CAT 5 KEY

             LIME LAGER or variations or components thereof does not constitute infringement or

             unfair competition in violation of the Lanham Act, 15 U.S.C. § 1125, because there is

             no likelihood of confusion, mistake, or deception with CATEGORY 5 INDIA PALE

             ALE, and because Plaintiff has not committed any other acts proscribed by the statute;



                                                 18
Case 9:21-cv-81028-RKA Document 1 Entered on FLSD Docket 06/09/2021 Page 19 of 19




      vi.    That this Court adjudge and declare that Plaintiff Coastal Brewing’s use of CAT 5 KEY

             LIME LAGER or variations or components thereof does not constitute trademark

             infringement or unfair competition under Florida law, including because there is no

             likelihood of confusion, mistake, or deception with respect to Defendant’s

             CATEGORY 5 INDIA PALE ALE; and

      vii.   That Plaintiff be awarded any other and further relief that this Court deems just and

             proper.

  Dated: June 9, 2021                                Respectfully Submitted,

                                                     Oliver Alan Ruiz
                                                     John Cyril Malloy, III
                                                     Florida Bar No. 964,220
                                                     jcmalloy@malloylaw.com
                                                     Oliver Alan Ruiz
                                                     Florida Bar No. 524,786
                                                     oruiz@malloylaw.com
                                                     H. Jared Doster
                                                     Florida Bar No. 1,024,069
                                                     jdoster@malloylaw.com
                                                     MALLOY & MALLOY, P.L.
                                                     2800 S.W. Third Avenue
                                                     Miami, Florida 33129
                                                     Telephone: (305) 858-8000
                                                     Facsimile: (305) 858-0008

                                                     Attorneys for Plaintiff




                                                19
